IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 00-40317
                          Conference Calendar



OSCAR M. FALCON, JR.,

                                           Plaintiff-Appellant,

versus

LARRY A. JOHNS, Warden, Michael Unit; DENNIS K. BLEVINS,
Assistant Warden, Michael Unit; LANDON B. SLIMP, Correctional
Officer III, Michael Unit; UNIDENTIFIED, Food Service
Manager(s); ALBERT D. NORMAN, Correctional Officer III,
Michael Unit,

                                           Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
                   for the Eastern District of Texas
                          USDC No. 6:99-CV-544
                          --------------------
                            October 17, 2000

Before SMITH, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Oscar M. Falcon, Jr., Texas prisoner # 537565, appeals from

the district court’s judgment dismissing without prejudice his

civil rights complaint under 42 U.S.C. § 1983.     On appeal Falcon

seeks to have the district court grant his motion under Fed. R.

Civ. P. 41(a) to voluntarily dismiss his complaint without

prejudice.     Falcon seeks on appeal that which has already been

granted by the district court in its judgment, the dismissal

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-40317
                                  -2-

without prejudice of his complaint.    There is no additional

relief which this court may grant in this case.

     “Whether an appeal is moot is a jurisdictional matter, since

it implicates the Article III requirement that there be a live

case or controversy.”     Bailey v. Southerland, 821 F.2d 277, 278

(5th Cir. 1987).    “In the absence of its being raised by a party,

this court is obliged to raise the subject of mootness sua

sponte.”    Id.   There is no controversy to be resolved in this

appeal.    Accordingly, the appeal is DISMISSED AS MOOT.

     APPEAL DISMISSED AS MOOT.